-·.   AO 245B (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I
                                                                                                                                                                      \i
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                (For Offenses Committed On or After November I, 1987)
                                            v.

                                 Jamir Solis-Cital                                              Case Number: 3:19-mj-21833

                                                                                                Thomas S Sims
                                                                                                Defendant 's Auorney


      REGISTRATION NO. 74774298
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                 ------=------------------------~

       D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                        Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              I

       D The defendant has been found not guilty on count(s)
                                                                                     ~-----------------~


       D Count(s)                                                                                dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     J&    TIME SERVED                                  D                                             days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, May 6, 2019
                                                                                            Date of Imposition of Sentence




      Received ousM v
                       ~                   I             F j t ED
                                                        ---- ·----- -: - - - I H   0  BU ROBERTN.BLOCK DGE
                                                                                            I
                                                                               UNITED STA TES MAGISTRATE JU


                                                          MAY 0 6 2019
      Clerk's Office Cop                      CLERK, U.S. r:-- ··. rr:~ GT COURT
                                                                                                                                             3:19-mj-21833
                                            sournr-:·;,. L .. ' •. - 1 -~ F c ., IFOR NIA
                                            BY                                    "':PUTY
